Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2021 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract, lines 1-2 the phrase “embodiments of an outdoor cooking kit and method of assembling the outdoor cooking kit are provide” is confusing because it appears to contain multiple embodiments and is not directed to the preferred embodiment. To make it clearer, the phrase should be deleted or amended sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. For an example, the phrase should be deletes and start with “an outdoor kit includes….”.
The unnecessary information in the specification, page 1 is suggested to be deleted except the title since it does not disclose or support the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of Claims 1, 12 and 16 “an outdoor cooking kit” render the claims indefinite and have two issues. First, since the preamble is conveying that claims are to an outdoor cooking kit (emphasis added), but the body of the claims do not provides any structure or feature or purpose for cooking. Are the mat and the utensil used for cooking or cutting? Second, the outdoor cooking kit (emphasis added) is unclear because the body of the claims do not provides any special structure or feature or purpose for outdoor using. What special structure are the mat and the utensil used for outdoor only?
Claims 5 and 14 recite the limitation "the at least two extensions…a first extension and a second extension" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. This is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures in claim 1.
Claim 11 depends on itself. Therefore, it is unclear what the boundaries of the structural device of claim 11, such that they cannot be judged against the prior art.
All claims dependent from claims 1, 12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over (KR 20140004623U and Translation) hereinafter KR’s 623 in view of Yan et al (US 2015/0359366).
Regarding claims 1, 12 and 15, as best understood, KR’s 623 shows an outdoor cooking kit (Figures 1-8, a flexible board 10 or 20 and a knife of Figure 6), comprising:
a case (2, Figure 8) including a first end portion and a second end portion with an extensions extending therebetween (a body connects two ends of a case 2 of Figure 8);
a flexible mat (1, Figure 8) manually moveable between a rolled position and a flat position; and
one utensil (knife), the utensil sized and configured to be positioned within a bore of the flexible mat upon being in the rolled position (Para. 43 “the size and shape are designed in relation to the size and characteristics of the cutting board so as to form an optimal receiving space surrounded by the folded or curled cutting board. When storing a knife or the like in the storage space, the cutting board and the knife can be simultaneously stored in one storage case, thereby maximizing convenience”);
wherein, upon the flexible mat being in the rolled position, the flexible mat is positionable between the first and second end portions with the extension in a taut position to maintain the flexible mat between the first and second end portions of the case (Figure 8).
However, the KR’s 623 does not discuss that the case is stretchable.
Yan shows a silicone sleeve (Figures 1-2 and Para. 25 “One preferred material for the jacket 24 is silicone”) for protecting a container (30).
Based on the teachings of Yan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the case of KR’s 623 to have a silicone sleeve (stretchable material), as taught by Yan, in order to protect the case (container) and prevent dent or damage from the case.
Regarding claims 2 and 13, the modified cooking kit of KR’s 623 shows that the case is capable of holding a seasoning container that is sized and configured to be removably positioned within one of the first and second end portions of the case (as the claim is written, it is not clear what the case, the mat, the seasoning container, and the utensil sizes are, therefore, the bore from the roll of the cutting board can be capable of containing a small utensil and a small seasoning container in any position within the bore of the mat roll).
Regarding claims 5 and 14, as best understood, the modified cooking kit of KR’s 623 shows that the one or more stretchable extensions are at least two extensions which comprise a first extension and a second extension (see Yan’s Figures 1-2) such that, upon the flexible mat being in the rolled position and being positioned between the first and second end portions, each of the first and second extensions extend along opposing sides of the flexible mat (since this modification has a silicone sleeve, Yan’s Figures 1-2 shows first and second extensions opposing sides of the flexible mat while the mat is within the sleeve).
Regarding claim 8, the modified cooking kit of KR’s 623 shows that the flexible mat extends as a flat structure defining a top surface extending to a periphery of the flat structure, the top surface defining a continuous channel therein such that the continuous channel extends adjacently along the periphery of the flat structure (Figure 5 of KR’s 623).
Regarding claim 9, the modified cooking kit of KR’s 623 shows that the first and second end portions extend with a sleeve structure (see Yan’s Figures 1-2).
Regarding claim 10, the modified cooking kit of KR’s 623 shows that upon the flexible mat being in the rolled position and being positioned between the first and second end portions of the case, the case and flexible mat extend to define an elongated structure with a longitudinal axis extending along a length of the elongated structure (Figure 8 of KR’s 623).
Regarding claim 11, Examiner assumes that this claim depends on claim 10, the modified cooking kit of KR’s 623 shows that the elongated structure defines an opening (54 of Yan) such that the opening extends in at least one of the first and second end portions (see Yan’s Figures 1-2).
Regarding claim 16, as best understood, the modified cooking kit of KR’s 623 discusses a method for assembling an outdoor cooking kit (see Figure 8 of KR’s 623 and claim 1 above), the method comprising:
providing a case including a first end portion and a second end portion with one or more stretchable extensions therebetween (see the discussion in claim 1 above);
rolling a flexible flat mat with one or more utensils therewith to move the flexible mat to an elongated rolled structure extending between a first end and a second end (see the discussion in claim 1 above);
positioning the first end of the elongated rolled structure to be captured with the first end portion of the case (see Figure 8 of KR’s 623 and claim 1 above); and
positioning the second end portion of the case over the second end of elongated rolled structure such that the one or more extensions are in a taut position so that the first and second end portions of the case maintain the flexible flat mat in the elongated rolled position (see Figure 8 of KR’s 623 and the modification in claim 1 above).
Regarding claim 18, the modified cooking kit of KR’s 623 discusses all of the limitations as stated in claims 5 and 14 above.
Regarding claim 19, the modified cooking kit of KR’s 623 discusses that the providing comprises providing the first and second end portions of the case with a first cup structure and a second sleeve structure (see Figure 8 of KR’s 623), respectively.
Regarding claim 20, the modified cooking kit of KR’s 623 discusses that the positioning the second end portion of the case over the second end of the elongated roll structure comprises stretching the one or more extensions of the case to position the second end portion of the case over the second end of the elongated rolled structure (as the claim is written, it is not clear how the elongated roll structure is inserted or installed in the case, therefore, see the modification in claim 1 above and see Figures 1-2 of Yan for installing the container 30 in the silicone sleeve 24).
Claims 2-4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over (KR 20140004623U and Translation) hereinafter KR’s 623 in view of Yan et al (US 2015/0359366) and in view of Krane (US 5845816).
Regarding claims 2-3, the modified cooking kit of KR’s 623 shows all of the limitations as stated above except the seasoning container extends to define at least two inner spaces therein sized and configured to hold different seasonings in the at least two inner spaces.
Krane shows a spice container (Figures 1-8) that has many inner spaces (14 compartments) for storing different ground spices (Col. 2, lines 20-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the seasoning container of KR’s 623 to have compartments for storing different ground spices, as taught by Krane, in order to allow to carry many different spices in a single container.
Regarding claim 4, the modified cooking kit of KR’s 623 shows that the seasoning container comprises a bottom wall and a top wall (15, 16, Figure 2) with a curved side wall therebetween (see both covers 15, 16 are circular or curved sides) , the bottom wall being removable to access the at least two inner spaces (since both covers are interchangeable as disclosed in Col. 4, line 45 “interchanged”, the bottom wall is removable), the top wall extending to define a first pivotable lid and a second pivotable lid (Figure 8 show lids 26a and 27a).
Regarding claim 17, the modified cooking kit of KR’s 623 discusses all of the limitations as stated above except a step of positioning a seasoning container to be captured by the second end portion of the case such that the seasoning container is positioned adjacent the second end of the elongated rolled structure.
Krane shows the spice container (Figures 1-8) that has many inner spaces (14 compartments) for storing different ground spices (Col. 2, lines 20-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the seasoning container of KR’s 623 to have compartments for storing different ground spices, as taught by Krane, in order to allow to carry many different spices in a single container. 
With regards to the seasoning container positioned in the bore of the mat roll, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of KR’s 623 to have the seasoning container to be captured or near by the second end portion of the case, in order to easily access or remove the seasoning container from the case.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over (KR 20140004623U and Translation) hereinafter KR’s 623 in view of Yan et al (US 2015/0359366) and Fellhoelter (US 2008/0250652).
Regarding claims 6-7, as best understood, the modified cooking kit of KR’s 623 shows that the utensil comprises a knife (see the discussion in claim 1), however, it does not discuss a sheath for the knife and the modified cooking kit of KR’s 623 shows a first knife, but a second knife.
Examiner takes Official Notice that it has long been known to have sheaths for protecting cutting edges of knives and preventing to unintentionally cut the case or other parts. For an example, Fellhoelter shows two different knives with two different sheaths (Figures 1-2), more examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have sheaths for protecting cutting edges of knives, in order to prevent to unintentionally cut the case or other parts while they are stored in the case and allow a user to carry more knives in a single case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/7/2022